PER CURIAM.
The appellant challenges the trial court’s order summarily denying his rule 3.850 motion for jail credit. While the appellant was awarded jail credit for the time that he spent in jail awaiting revocation of probation and sentencing, the appellant claims that the trial court failed to award him jail credit for the time that he spent in jail before probation was initially imposed. The appellant complied with the pleading requirements for a facially sufficient jail credit claim by setting forth the specific time periods for which credit is due. See Johnson v. State, 776 So.2d 1024, 1025 (Fla. 1st DCA 2001). Because the trial court failed to attach any records refuting the appellant’s allegations, the trial court’s summary denial of the appellant’s claim for jail credit is reversed and remanded for record attachments that conclusively refute his claim, or for further proceedings.
REVERSED and REMANDED.
WEBSTER, VAN NORTWICK and PADOVANO, JJ., concur.